Citation Nr: 1313144	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  05-39 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for renal failure following a December 29, 2003 abdominal aneurysm repair at a Department of Veterans Affairs (VA) Medical Center.  


WITNESSES AT HEARING ON APPEAL

Veteran and T.P.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to February 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Muskogee, Oklahoma VA Regional Office (RO).  The Veteran died in June 2009.  The Appellant is the Veteran's surviving spouse and has been substituted as the Appellant for the claim that had been on appeal at the time of his death.  See 38 U.S.C.A. § 5121A (West 2012).

Additionally, because of the Veteran's death, the Board dismissed his appeal in May 2011, without any prejudice to the substitution of an eligible person for the purpose of processing the claim to completion.

The Board also notes that, while the Veteran was represented by an attorney, his surviving spouse (substituted party) has not filed the appropriate documentation for representation, to include a VA Form 21-22 of the duly appointed representative.  See 38 C.F.R. § 14.631(a) (2012).  A power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a) (2012).  Multiple letters from the RO to the Appellant have provided information to her with respect to obtaining representation in this matter; however, no appropriate documentation has been forthcoming.  See e.g., RO letter to Appellant dated November 14, 2011 and Board letter to Appellant dated December 17, 2012.  As the surviving spouse has not obtained representation, the Board finds that she is proceeding pro se in this appeal.  Further, if on remand she wishes to be represented by an individual or representative, she may still submit a properly executed VA Form 21-22.

In a September 2012 letter, the Appellant was informed that the Veterans Law Judge who conducted a hearing in June 2008 in the current appeal was no longer employed at the Board and she was offered the opportunity to testify at another hearing before the Board.  No response to this inquiry was received.  Therefore the Board finds that the Appellant has not elected to attend a hearing before the Board.  See 38 C.F.R. § 20.704 (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Appellant's claim pursuant to the duty to assist, the issue of compensation under 38 U.S.C.A. § 1151 for renal failure following a December 29, 2003 abdominal aneurysm repair at a VA Medical Center must be remanded for further development.  

Outstanding Records

The Board notes at the outset that this case involves a rebuilt claims file.  Prior to the Board's receipt of information indicating the Appellant was a properly substituted claimant in Veteran's claim on appeal, the Board issued a decision in May 2011, in which the Veteran's appeal was dismissed without prejudice due to notification of his death.  A May 2011 memorandum from the Director of Management and Administration at the Board indicated that Volume 1 of the claims file was reportedly lost or misplaced and a Board wide search had been conducted in April 2011 with subsequent extensive searches at the Muskogee, Oklahoma RO, the Compensation and Pension unit, the Appeals Management Center, and the Office of General Counsel.  In a June 2011 Report of General information, the Head Triage Coach at the RO noted that all the documents prior to July 2007 had been printed from Virtual VA and MAP-D and the "Q" drive, which were used to rebuild Volume 1.  The evidence of record indicates, however, that there may still be outstanding records which are necessary to rebuild Volume 1 pursuant to the procedures of the VA Adjudication Procedure Manual, M21-1MR.  

In October 2009, the Board referred the case for Veterans Health Administration (VHA) medical opinions from two separate medical specialists, including a vascular surgeon and a nephrologist.  In the VHA opinion request, the Board referred to several important medical records relevant to the claim at hand, including VA medical records from March 2001 to January 2004, private medical records from October 2004 and February 2007 and a January 2005 lay statement from the Veteran's stepson indicating that the family was informed that the aneurism was larger than previously thought based on a CAT scan and that the aorta cracked upon clamping.  All of these records are not found in the claims file.  

Therefore, the case must be remanded for additional development to rebuild Volume 1 of the claims file, pursuant to the procedures of the VA Adjudication Procedure Manual, M21-1MR to include obtaining any outstanding medical records and lay statements, including VA medical records from March 2001 to January 2004, private medical records from October 2004 and February 2007 and a January 2005 lay statement from the Veteran's stepson.  

While it appears that VA medical records from December 2001 to January 2004, March 2003 to June 2006, January 2007 and from May 2007 to June 2007 are associated with the claims file, it does not appear that some of the VA medical records referenced in the VHA opinion request are included in the VA medical records associated with the claims file.  Therefore, the complete VA medical records from 2001 to the present time should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VA Medical Opinion

To establish entitlement to 38 U.S.C.A. § 1151 benefits, there must be additional disability, actual causation, and proximate causation.  38 C.F.R. § 3.361(b)-(d) (2012).  The evidence must show (1) a current disability; (2) medical or, in some circumstances, lay evidence of the incurrence or aggravation of an injury or disease as the result of VA hospitalization or treatment; and (3) a nexus between the asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999). 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before and after the treatment upon which the claim is based. 38 C.F.R. § 3.361(b).  To determine whether VA treatment caused the additional disability, there must be actual causation, and not just a continuance or natural progress of a disease or injury, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). To establish proximate causation, there must either be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d). 

To demonstrate carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, there must be a showing that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the treatment without appropriate informed consent.  38 C.F.R. § 3.361(d)(1). To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

As noted above, the Board had previously requested VHA opinions in October 2009 and asked for opinions from two specialists, a nephrologist and a vascular surgeon.  In the October 2009 VHA opinion request, the Board noted that VA was responsible for the delay between the Veteran's coronary artery bypass graft (CABG) surgery in December 2002 and his December 2003 abdominal aortic aneurysm surgery; however, the central medical question in this case was whether any such delay by VA ultimately resulted in the Veteran's renal failure.

An opinion was received by a VA nephrologist in November 2009.  He opined that he believed there was "more than a 50/50 likelihood that the six month or so delay made no difference in the renal outcome."  

Thereafter, an opinion was received by a VA cardiologist in December 2009.  The cardiologist responded that the central question needed to be answered by an experienced vascular surgeon since the abdominal aortic aneurysm evaluation and treatment was in that scope of practice and he did not feel qualified to render an opinion on this matter.  

As the October 2009 VHA request specified that an opinion from a vascular surgeon was necessary and the December 2009 cardiologist concluded that the central question needed to be answered by an experienced vascular surgeon since the abdominal aortic aneurysm evaluation and treatment was in that scope of practice, the Board finds that a remand for an appropriate opinion by a vascular surgeon is necessary to determine whether the delay between the Veteran's CABG surgery in December 2002 and his December 2003 abdominal aortic aneurysm surgery resulted in the renal failure.  38 U.S.C.A. § 5103A (West 2002).  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Appellant, to include all VA medical records from 2001 to the present and especially those referenced in the VHA opinion request.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should request from the Appellant, any pertinent medical records or copies of lay statements in her possession that may be relevant to the claim on appeal, including the October 2004 and February 2007 private medical reports and a January 2005 lay statement from the Veteran's stepson regarding the Veteran's surgery.  If possible, the AMC/RO should request the Appellant to complete an Authorization and Consent to Release Information to the VA Form 21-4142 for each private physician identified.  The RO/AMC should document whether or not these documents were available.  

3.  After the above request has been completed or a negative response has been received, the AMC/RO should arrange for the claims file to be forwarded to a VA vascular specialist to review the VA medical records related to the Appellant's December 2003 surgery, specifically to include a review of the following: (1) VA medical records from March 2001 to January 2004; and (2) private medical records from October 2004, March 2006 and February 2007, if associated with the claims file.  

The examiner is requested to respond to the following:  

(a).  Did the Veteran sustain any additional disability, specifically renal failure, as a result of the delay between the Veteran's CABG surgery in December 2002 and his December 2003 abdominal aortic aneurysm surgery or due to the December 2003 surgical procedure itself?  If so, what is the nature of that additional disability?  The examiner should comment as to whether the delay by VA constituted a failure to properly treat the abdominal aortic aneurysm that proximately caused the continuance or natural progression of that condition.

(b).  If the examiner finds any such additional disability was caused by delay in treatment by VA or by VA treatment itself of the abdominal aortic aneurysm, was the proximate cause of the additional disability carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or surgical treatment (i.e., VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the medical treatment without the Veteran's informed consent); OR was such additional disability due to an event not reasonably foreseeable (determined on what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures).

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The examiner should reconcile the opinion with all other clinical evidence of record the report of the examination should be associated with the claims file.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  The AMC/RO should also ensure that all attempts have been made to rebuild Volume 1 of the claims file pursuant to the procedures of the VA Adjudication Procedure Manual, M21-1MR, including obtaining any and all pertinent medical and lay evidence relevant to the claim.  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Appellant's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Appellant need take no action unless otherwise notified.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

